Citation Nr: 1131236	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  09-05 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for pseudofolliculitis barbae.  

2.  Entitlement to service connection for chronic pain and arthritis of the spine, to include cervical spondylosis.

3.  Entitlement to service connection for flat feet.

4.  Entitlement to service connection for bowel and bladder incontinence.

5.  Entitlement to service connection for carotid artery stenosis, claimed as blockage of right and left internal carotid artery (ICA).  

6.  Entitlement to service connection for mass in frontal lobe and headaches.

7.  Entitlement to service connection for congestive heart failure (CHF), also claimed as shortness of breath, fainting, dizziness and lightheadedness.

8.  Entitlement to service connection for a vision disorder.

9.  Entitlement to service connection for shin splints.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps Reserves from February 1975 to July 1975 and in the Marine Corps from August 1975 to January 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which declined to reopen the claim for service connection for pseudofolliculitis barbae and denied the remaining claims.  The RO in Atlanta, Georgia, currently has jurisdiction of the claims.  

The Veteran was scheduled for a personal hearing in April 2011.  In March 2011, he informed the Board that he was unable to travel distances, that he could not sit, stand or lie down for extended periods of time, and that a hearing was not necessary to decide his case.  In light of the foregoing, the Board considers the Veteran's request for a Board hearing withdrawn.  38 C.F.R. § 20.704(d) (2010).

The Veteran has raised several issues that appear to be claims for service connection, to include anxiety, panic attacks, depression, posttraumatic stress disorder (PTSD), leg problems, and hiatal hernia.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ) and, therefore, the Board does not have jurisdiction over them.  As such, they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010), are met.

As an initial matter, the Board notes that the notice requirements associated with claims to reopen are very specific.  VA must notify a claimant of the evidence that is needed to reopen the claim and the evidence that is needed to establish entitlement to the underlying claim.  More specifically, the RO must provide notice as to what evidence is necessary to substantiate the element(s) of service connection that was found insufficient in its previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran's claim for service connection for pseudofolliculitis barbae was last denied on the basis that there was no evidence the condition was incurred in or caused by service.  In other words, there was no medical evidence of a nexus between service and the present disability.  See July 2002 rating decision.  While the RO informed the Veteran of the need to provide new and material evidence in order to reopen his claim, the notice sent by the RO did not meet the requirements as stipulated in Kent.  See November 2005 letter.  On remand, the RO/AMC must provide notice to the Veteran as required in Kent concerning this claim.

Other development must be completed on remand in conjunction with all the claims presently on appeal.  

The Veteran has reported receiving VA treatment at numerous facilities.  Although records from many of the facilities noted by the Veteran were thereafter obtained by the RO, it does not appear that any request was made to obtain records from the VA Medical Center (VAMC) in Augusta, Georgia.  This must be rectified on remand.  Recent VA treatment records should also be obtained.  

The Veteran has submitted documentation from the Social Security Administration (SSA) that indicates he may be in receipt of Supplemental Security Income (SSI) payments.  See November 2008 SSA letter.  The medical and legal documents pertaining to the Veteran's apparent application for SSA benefits have not been associated with the claims folder.  The possibility that SSA records could contain evidence relevant to the claims cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  Therefore, the claims must be remanded to obtain these records.  38 C.F.R. § 3.159(c)(2) (2010).

The Veteran submitted a VA Form 21-4142 in July 2005 which listed several medical providers.  Review of this document reveals that although some of the listed providers are clearly affiliated with VA, others appear to be non-VA medical providers.  No action appears to have been taken by the RO as required by 38 C.F.R. § 3.159 (c)(1) (2010), nor did the RO indicate in a November 2005 letter that it needed any clarification regarding which of those listed providers were non-VA.  This must be rectified on remand.  

Pursuant to 38 C.F.R. § 3.159(c)(4) (2010), a medical examination will be provided or a medical opinion obtained if review of the evidence of record reveals that an examination or opinion is necessary for a decision to be rendered.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran seeks entitlement to service connection for chronic pain and arthritis of the spine and for bladder incontinence.  Review of his service treatment records reveal that he sought treatment for back pain in March 1975 and was assessed with muscle strain, and that he was seen in April 1975 after falling and landing on his back.  In the latter record, it was also noted that the Veteran could not hold his water and was urinating on himself; no impression was made.  The Veteran contends that he continues to have these problems.  See VA Form 21-4138 received March 2008.  In light of the foregoing, the Board finds that a medical examination is necessary for the purpose of determining whether the Veteran has any current back and/or urological disorders that are related to service.

Lastly, review of the claims folder does not reveal that notice of the bases for assigning disability ratings and effective dates was provided in relation to any of the Veteran's claims.  This action must also be accomplished on remand.

The Veteran is hereby notified that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Provide notice to the Veteran regarding what evidence is needed to reopen his previously denied claim for service connection for pseudofolliculitis barbae, as required by Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran must be informed of the basis for the previous denial in July 2002 and of what the evidence must show in order to reopen this particular claim.

2.  Provide notice to the Veteran regarding the bases for assigning disability ratings and effective dates is needed to substantiate his claims as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).

3.  Obtain the Veteran's complete treatment records from the VAMC in Augusta, Georgia.  

4.  Obtain the Veteran's treatment records from the Central Alabama Veterans Healthcare System (Tuskegee and Montgomery facilities), dated since February 2006.  

5.  Request all medical and legal documents pertaining to the Veteran's application(s) for SSA disability benefits.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

6.  Request clarification from the Veteran as to which of the medical providers listed on a July 2005 VA Form 21-4142 are non-VA; thereafter, obtain the requisite authorization for the release of records from any identified non-VA provider.  

7.  Schedule the Veteran for a VA orthopedic examination.  The claims folder, to include a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination report.  Any indicated studies should be performed.

The examiner should identify all disorders of the back and provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current back disorder had its onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge the service treatment records related to treatment for the Veteran's back.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

8.  Schedule the Veteran for a VA genitourinary examination.  The claims folder, to include a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination report.  Any indicated studies should be performed.

The examiner should identify all urological disorders and provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current urological disorder had its onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge the service treatment record related to a finding that the Veteran was unable to hold his water and was urinating on himself.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

9.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination reports.  If the requested examinations do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the reports must be returned for corrective action.

10.  Finally, readjudicate the claims.  If any benefit sought on appeal is not granted, issue an updated supplemental statement of the case and give the Veteran and his representative an appropriate amount of time to respond to it.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

	

